Hon.  J. M. Fakkner, Commissioner                 Opinion No.   C- 104
Finance Commission
Department  of Banking                            Re:   Whether Section ~7(a) of S. B.
Austin 14. Texas                                        15, Acts 58th Leg.,     R. S. ,
                                                        1963, ,ch. 205, p. 550,
                                                        codified as Art.    6165b.,   V.C.,S.,
                                                        is ambiguous,     and, if so, are
                                                        applicants for one or more
                                                        licenses   requir,ed to pay an
                                                        investigation   fee of $200.00
                                                        for each license applied for
                                                        in addition to the annual
                                                        license fee.

Dear Mr.    Falkner:

       Your request    for an opinion on the referenced     subject   poses   the following
vestion:

           “The Finance Commission       feels that the emphasized    phrase-
       ology (s,et out completely  below) of Section 7(a) is somewhat
       ambiguous and therefore     requests’your    opinion as ,to whether
       the applicant for one or more licenses      shall pay an investiga-
       tion fee of $200.00  for ,each license ,applied for in addition to
       the annual fee: ”

       The pertinent   Section   is set out below with your emphasis      included:

           “Application  for a license shall be under oath, shall give
       the approximate    location from which the business is to be
       conducted,    and shall contain such relevant information      as
       the commissioner      may require including identification    of the
       principal parties in interest,    to pr.ovide the basis for the
       findings necessary     under Section 8. When making application,
       for one or more licenses,      the applicant shall pay Two
       Hundred Dollars ($200) to the commissioner         as aninvesti-




                                          -511-
                                                                                      --   ‘..




Hon.   J. M.   Falkner,   page 2   (C-104   )




       gation fee and One Hundred Dollars ($100) for each
       license as the annual fee provided in Section 9(b) of this
       Act for the current calendar. year, provided if a license
       is granted after June 30th in any year such fee shall be
       Fifty Dollars ($50) for that year.”  (Emphasis  added)

      We feel that the section is without ambiguity and that the use of the
phrase “for one or more licenses”    modifies or applies to the singular applica-
tion, and the words “each license”   apply to the annual license fee.

        The legislative   intent is to be determined from the lannuaae of the
statute;    Gilmore v. Waples,       108 Tex. 167, 188 S. W. 103,7 (1916); Magnolia
Petroleum     Co. v. Walker,      125 Tex. 430, 83 S.W.2d 929 (1935),         cert. den.
296 U.S. 623.      The pertinent language to which you refer is certainly unique.
Neither the report of the Texas Legislative          Council,    Number 57-1,     The Small
Loan Business in Texas ,Through 1961 and the two proposed Acts included
therein;,the   Model Consumer       Finance Act;, the Uniform Small Loan Act, Seventh
Draft; nor the forty-three      (43) states with comparable       statutes have provisions
which include the words “for one or more licenses”,              or “each license” in the
section dealing with applications,       investigation    fees,  and annual license fees.
However,     they are all quite similar in that tbey,follow        the wording of the
Uniform Act very closely.         Further,    there  are  only  two  (2) reported cases
concerning the section,      and they deal with the amount of the fees.          It is our
opinion that the Texas Legislature,        ,took notice of the fact that a given applica-
tion might be “for one or more licenses 1’and provided for one investigation                fee
per application.      This result is confirmed when we follow the dictates set out
in Orsinger v. Schoenfeld,        269 S.W.2d 561 (Tex..Civ.App.        1954, err. ref.,
n. r. e; ) which said that, ‘IIt is an elementary       rule of construction    that effect
must be given, if possible to,every word, clause and sentence of a statute, ”
citing Texas Bank & Trust.Co.         v. Austin,    115 Tex. 20,1, 280 S.W. 161 (1926).

       You are, therefore,  advised that it is our opinion that the investigation
fee to be charged for a single application,   whether it be for one or more licenses,
is $200.00.

                                      SUMMARY

                   The Regulatory   Loan Commissioner     of Texas
               pursuant to~section 7(a), S. B. 15, Acts ,58th Leg. ,
               R.S.)   1963, ch. 205, p. 560, codified as Art.
               6165b, V.C.S.,     may charge only,$200.00    as in-




                                                -512-
--




     Hon.   J. M.   Falkner,      page 3 (C-lo?   )




                    vestigation    fee per application whether the
                         .    .
                    appllcatton    be for one or more licenses.

                                                              Very   truly yours,

                                                              WAGGONER     CARR
                                                              Attorney General of Texas




     RER:lmc

     APPROVED:

     W. V. Geppert,      Chairman
     John Reeves
     Ben Harrison
     J. S. Bracewell
     Howard Fender

     APPROVEDFORTHEATTORNEYGENERAL
     BY:  Stanton Stone




                                                                                          r




                                                      -513-